EXHIBIT 10.1

 

 

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

VENTAS CAPITAL CORPORATION

 

$175,000,000 7 1/8% Senior Notes due 2015

$175,000,000 6 3/4% Senior Notes due 2010

 

PURCHASE AGREEMENT

Dated May 26, 2005

 

 

 

 

J.P. Morgan Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Banc of America Securities LLC

UBS Securities LLC

Calyon Securities (USA) Inc.

Citigroup Global Markets Inc.

Cohen & Steers Capital Advisors, LLC



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

May 26, 2005

 

J.P. MORGAN SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANC OF AMERICA SECURITIES LLC

UBS SECURITIES LLC

CALYON SECURITIES (USA) INC.

CITIGROUP GLOBAL MARKETS INC.

COHEN & STEERS CAPITAL ADVISORS, LLC

As Initial Purchasers

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

Ventas Realty, Limited Partnership, a Delaware limited partnership (the
“Operating Partnership”), Ventas Capital Corporation, a Delaware corporation and
a wholly owned subsidiary of the Operating Partnership (“Capital Corp.,” and
together with the Operating Partnership, the “Issuers”), Ventas, Inc., a
Delaware corporation (“Ventas”), and Ventas LP Realty, L.L.C., a Delaware
limited liability company (“LLC”), agree with J.P. Morgan Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Banc of America Securities
LLC, UBS Securities LLC, Calyon Securities (USA) Inc., Citigroup Global Markets
Inc. and Cohen & Steers Capital Advisors, LLC (collectively, the “Initial
Purchasers”) as set forth herein. The Operating Partnership is wholly-owned,
directly and indirectly through LLC, by Ventas. The Operating Partnership,
Capital Corp., Ventas and LLC are referred to herein sometimes individually as a
“Ventas Entity” and collectively as the “Ventas Entities.”

 

The Issuers propose to issue and sell to the Initial Purchasers (i) $175,000,000
aggregate principal amount of 7 1/8% Senior Notes due 2015 (the “2015 Original
Notes”) and (ii) $175,000,000 aggregate principal amount of 6¾% Senior Notes due
2010 (the “2010 Original Notes” and, together with the 2015 Original Notes, the
“Original Notes”). The 2015 Original Notes and 2010 Original Notes will be
issued under separate indentures (each an “Indenture” and together, the
“Indentures”) among the Issuers, Ventas, the Guarantors (defined below) and U.S.
Bank National Association, as trustee (the “Trustee”). The Issuers’ obligations
under the Original Notes and each Indenture will be fully and unconditionally
guaranteed, jointly and severally (the “Guarantees”), by Ventas and its direct
or indirect subsidiaries identified as guarantors on Schedule B hereto (Ventas,
together with such direct and indirect subsidiaries, the “Guarantors”). Assuming
the Acquisition (as defined below) occurs, the Original Notes will be
guaranteed, jointly and severally, in accordance with each Indenture by VTRP
Merger Sub, LLC (“VTRP Merger Sub”) and the direct or indirect subsidiaries of
Provident (as defined below) identified as guarantors on Schedule C hereto (such
direct and indirect subsidiaries, the

 

1



--------------------------------------------------------------------------------

“Provident Guarantors”). All references herein to the Original Notes, the
Exchange Notes (as defined below) or the Notes (as defined below) include the
related guarantees, unless the context otherwise requires. Notes issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (“DTC”) pursuant to a DTC Agreement, to be dated at or
prior to the Closing Time (as defined in Section 2 hereof) (the “DTC
Agreement”), between the Issuers and DTC.

 

Ventas has entered into an Agreement and Plan of Merger, dated April 12, 2005
(the “Merger Agreement”) with VTRP Merger Sub and Provident Senior Living Trust
(“Provident”), which provides for the acquisition (the “Acquisition”) of
Provident by Ventas. If the Acquisition is consummated, the net proceeds of the
issuance of the Original Notes will be used to finance a portion of the
Acquisition and following the consummation of the Acquisition and in accordance
with the terms of the Indentures, each of VTRP Merger Sub and the Provident
Guarantors will execute a supplemental indenture to each Indenture whereby it
will fully and unconditionally guarantee the Issuers’ obligations under the
Notes (as defined below) and the Indentures. If the Acquisition is not
consummated, the net proceeds will be used to repay a portion of the Operating
Partnership’s outstanding indebtedness under its revolving credit facility and
certain of Ventas’ subsidiaries’ commercial mortgage-backed securities
arrangement. The parties to this Agreement acknowledge that, as of the date
hereof (i) no Ventas Entity controls (as such term is defined in Rule 405 of the
1933 Act) Provident or any of its Affiliates (as defined below) and (ii) neither
Provident nor any of its Affiliates has any written contractual obligation to
any Ventas Entity other than in connection with the Merger Agreement and the
transactions contemplated thereby and (iii) neither the Ventas entities nor the
Initial Purchasers have authorized Provident or any of its Affiliates to act on
their respective behalf in connection with the offering contemplated by this
Purchase Agreement (this “Agreement”).

 

The Original Notes will be offered and sold to the Initial Purchasers pursuant
to an exemption from the registration requirements under the Securities Act of
1933, as amended (the “1933 Act”). The Ventas Entities have prepared (i) a
preliminary offering memorandum, dated May 23, 2005 (the “Preliminary Offering
Memorandum”), relating to the Ventas Entities, Provident, the Acquisition and
the 2015 Original Notes and (ii) a final offering memorandum, dated the date
hereof (the “Offering Memorandum”), relating to the Ventas Entities, Provident,
the Acquisition and the Original Notes.

 

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Original Notes purchased by
the Initial Purchasers under this Agreement in private sales exempt from
registration under the 1933 Act on the terms set forth in the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers,” as defined
in Rule 144A under the 1933 Act (“QIBs”), pursuant to Rule 144A under the 1933
Act and (ii) other eligible purchasers pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S promulgated under
the 1933 Act (“Regulation S”) pursuant to Regulation S. The persons specified in
clauses (i) and (ii) are sometimes collectively referred to herein as the
“Eligible Purchasers.”

 

2



--------------------------------------------------------------------------------

Upon the issuance of the Original Notes and until such time as the same is no
longer required under the applicable requirements of the 1933 Act, the Original
Notes shall bear the legend relating thereto set forth under “Notice to
investors” in the Offering Memorandum.

 

Holders (including subsequent transferees) of the Original Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) to be dated the Closing Time (as defined in
Section 2(b) hereof) substantially in the form as described in the Offering
Memorandum. Pursuant to the Registration Rights Agreement, the Ventas Entities
and the Guarantors will agree to (i) file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth in the
Registration Rights Agreement, (a) a registration statement under the 1933 Act
(the “Exchange Offer Registration Statement”) relating to two new issues of debt
securities (collectively with the Private Exchange Securities (as defined in the
Registration Rights Agreement), the “Exchange Notes” and, together with the
Original Notes, the “Notes”) to be offered in exchange for the Original Notes
(the “Exchange Offer”) and issued under the applicable Indenture or an indenture
substantially identical to such Indenture and/or (b) a shelf registration
statement pursuant to Rule 415 under the 1933 Act (the “Shelf Registration
Statement” and, together with the Exchange Offer Registration Statement, the
“Registration Statements”) relating to the resale by certain holders of the
Original Notes, and (ii) to use their respective commercially reasonable efforts
to cause such Registration Statements to be declared effective. This Agreement,
the Original Notes, the Exchange Notes, the Guarantees, the Exchange Note
Guarantees (as defined in Section 1(a)(ix) hereof), the Indentures and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Note Documents.”

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “set forth,” “stated,” or
“incorporated by reference” in the Offering Memorandum (or other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information which are incorporated by reference in the
Offering Memorandum, including Ventas’ registration statement on Form S-4, as
amended (file no. 333-124379) filed in connection with the Acquisition (other
than the financial statements and the notes and schedules thereto of Alterra
Healthcare Corporation and Brookdale Living Communities, Inc. included therein);
and all references in this Agreement to amendments or supplements to the
Offering Memorandum shall be deemed to mean and include the filing of any
document under the Securities Exchange Act of 1934 (as amended, the “1934 Act”)
which is incorporated or deemed to be incorporated by reference in the Offering
Memorandum.

 

SECTION 1. Representations and Warranties.

 

(a) Representations and Warranties by the Ventas Entities. The Ventas Entities,
jointly and severally, represent and warrant to the Initial Purchasers as of the
date hereof, as of the Closing Time referred to in Section 2(b) hereof and agree
with the Initial Purchasers, as follows:

 

(i) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations, warranties and covenants set forth in Section 1(c)
hereof, it is not necessary in connection with the offer, sale and delivery of
the Original

 

3



--------------------------------------------------------------------------------

Notes to the Initial Purchasers and their initial Exempt Resale to Eligible
Purchasers in the manner contemplated by this Agreement and the Offering
Memorandum to register the Original Notes under the 1933 Act or to qualify the
Indentures under the Trust Indenture Act of 1939 (the “Trust Indenture Act,”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

 

(ii) Preliminary Offering Memorandum and Offering Memorandum. None of the
Preliminary Offering Memorandum or the Offering Memorandum or any supplement or
amendment thereto as of its date contained, and the Offering Memorandum as of
the Closing Time will not contain, any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties in this subsection shall not
apply to statements in or omissions from the Preliminary Offering Memorandum or
the Offering Memorandum or any supplement or amendment thereto, made in reliance
upon and in conformity with information furnished to Ventas in writing by any
Initial Purchaser through J.P. Morgan Securities Inc. expressly for use in the
Preliminary Offering Memorandum, the Offering Memorandum or any supplement or
amendment thereto; provided that, with respect to the preceding sentence, the
Ventas Entities acknowledge that the only information furnished in writing by
the Initial Purchasers through J.P. Morgan Securities Inc. expressly for use in
the Preliminary Offering Memorandum and the Offering Memorandum is the
statements contained in the third paragraph, the fifth sentence of the eighth
paragraph and the tenth paragraph under the caption “Plan of distribution”
therein (the “Initial Purchaser Information”). No order preventing the use of
the Preliminary Offering Memorandum or the Offering Memorandum, or any order
asserting that the offer, sale and delivery of the Original Notes to the Initial
Purchasers and the initial Exempt Resale to Eligible Purchasers in the manner
contemplated by this Agreement are subject to the registration requirements of
the 1933 Act, has been issued or, to the knowledge of any of the Ventas
Entities, has been threatened.

 

(iii) Capitalization. All of the issued and outstanding shares of capital stock
or other equity interests of Ventas have been duly authorized and validly
issued, are fully paid and nonassessable and were not issued in violation of any
preemptive or similar right. Attached as Schedule B is a true and complete list
identifying each subsidiary (as defined in the 1933 Act) of Ventas, its
jurisdiction of incorporation or formation, its direct or indirect percentage
equity ownership by Ventas (all such entities, including the Issuers, the
“Subsidiaries”). All of the issued and outstanding shares of capital stock or
other equity interests of each of the Subsidiaries have been duly and validly
authorized and issued, are fully paid and (except in the case of general
partnership interests) nonassessable, were not issued in violation of any
preemptive or similar right and, except as set forth in the Offering Memorandum
or on Schedule B, are owned by Ventas, directly or indirectly through one or
more Subsidiaries, free and clear of all Liens other than Liens (i) that will be
discharged on or prior to the Closing Time or (ii) that are described in the
Offering Memorandum and secure indebtedness described in the Offering
Memorandum. Except as set forth on Schedule B or pursuant to the Merger
Agreement and the transactions contemplated thereby, there are no outstanding
options, warrants or other rights to acquire or purchase, or instruments
convertible into or

 

4



--------------------------------------------------------------------------------

exchangeable for, any shares of capital stock of any of the Subsidiaries. No
holder of any securities of Ventas or any of the Subsidiaries is entitled to
have such securities (other than the Original Notes) registered under any
registration statement contemplated by the Registration Rights Agreement. “Lien”
means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

(iv) Authorization of the Registration Rights Agreement, the DTC Agreement, and
the Merger Agreement. The Registration Rights Agreement has been duly authorized
by each Ventas Entity and the DTC Agreement has been duly authorized by the
Issuers and, at the Closing Time, each such agreement will have been duly
executed and delivered by each applicable Ventas Entity, and will constitute a
legally binding and valid obligation of each applicable Ventas Entity (assuming,
if applicable, the due authorization, execution and delivery thereof by the
Initial Purchasers), enforceable against such Ventas Entity and Guarantor in
accordance with its terms, except that enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited by federal
or state securities laws or principles of public policy. The Merger Agreement
has been duly authorized by Ventas and VTRP Merger Sub and has been duly
executed and delivered by each of Ventas and VTRP Merger Sub, and constitutes a
legally binding and valid obligation of each of Ventas and VTRP Merger Sub
(assuming the due authorization, execution and delivery thereof by Provident),
enforceable against each of Ventas and VTRP Merger Sub in accordance with its
terms, except that enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
and the discretion of the court before which any proceedings therefor may be
brought.

 

(v) Authorization of Indentures. Each Indenture has been duly authorized by the
Issuers and each of the Guarantors and at the Closing Time, will have been duly
executed and delivered by the Issuers and each of the Guarantors and will be a
legally binding and valid obligation of the Issuers and each of the Guarantors
(assuming the due authorization, execution and delivery thereof by the Trustee),
enforceable against the Issuers and each of the Guarantors in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity and the discretion of the court before which any
proceedings therefor may be brought.

 

5



--------------------------------------------------------------------------------

(vi) Authorization of the Original Notes. The Original Notes to be purchased by
the Initial Purchasers from the Issuers are in the form contemplated by the
applicable Indenture, have been duly authorized by the Issuers for issuance and
sale pursuant to this Agreement and the applicable Indenture, and at the Closing
Time, will have been duly executed by the Issuers and, when authenticated in the
manner provided for in the applicable Indenture and delivered by the Issuers
against payment by the Initial Purchasers in accordance with the terms of this
Agreement, will be legally binding and valid obligations of the Issuers
(assuming the due authorization, execution and delivery of the applicable
Indenture by the Trustee and the due authorization and delivery of the Original
Notes by the Trustee in accordance with the applicable Indenture), entitled to
the benefits of the applicable Indenture and enforceable against the Issuers in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought.

 

(vii) Authorization of the Exchange Notes. The Exchange Notes have been duly
authorized by the Issuers for issuance, and when issued, authenticated and
delivered in accordance with the terms of the Registration Rights Agreement, the
Exchange Offer and the applicable Indenture, will be legally binding and valid
obligations of the Issuers (assuming the due authorization, execution and
delivery of the applicable Indenture by the Trustee and the due authorization
and delivery of the Exchange Notes by the Trustee in accordance with the
applicable Indenture), entitled to the benefits of the applicable Indenture and
enforceable against the Issuers in accordance with their terms, except that
enforceability of the Exchange Notes may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
and the discretion of the court before which any proceedings therefor may be
brought.

 

(viii) Authorization of the Guarantees. The Guarantees are in the form
contemplated by the applicable Indenture, have been duly authorized by the
Guarantors and, at the Closing Time, will have been executed by each of the
Guarantors and, when the Original Notes are authenticated in the manner provided
for in the applicable Indenture and delivered by the Issuers against payment by
the Initial Purchasers in accordance with the terms of this Agreement and the
applicable Indenture, will be legally binding and valid obligations of Ventas
and each other Guarantor, as the case may be (assuming the due authorization,
execution and delivery of the applicable Indenture by the Trustee and the due
authorization and delivery of the Original Notes by the Trustee in accordance
with the applicable Indenture), enforceable against each of them in accordance
with their terms, except that enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought.

 

(ix) Authorization of the Guarantees of the Exchange Notes. The guarantees to be
endorsed on the Exchange Notes (the “Exchange Note Guarantees”) have been duly

 

6



--------------------------------------------------------------------------------

authorized by the Guarantors and when the Exchange Note Guarantees are duly
executed by the Guarantors and the Exchange Notes are issued, authenticated and
delivered in accordance with the terms of the Registration Rights Agreement, the
Exchange Offer and the applicable Indenture, the Exchange Note Guarantees will
be legally binding and valid obligations of Ventas and each other Guarantor
(assuming the due authorization, execution and delivery of the applicable
Indenture by the Trustee and the due authorization and delivery of the Exchange
Notes by the Trustee in accordance with the applicable Indenture), enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity and the discretion of the
court before which any proceedings therefor may be brought.

 

(x) Good Standing of Ventas and its Subsidiaries; Power and Authority. Each of
Ventas and its Subsidiaries (a) is a corporation, partnership, limited liability
company or real estate investment trust duly organized and validly existing
under the laws of the jurisdiction of its organization, (b) has all requisite
corporate, partnership, limited liability company or trust power and authority,
and has all governmental licenses, authorizations, consents and approvals,
necessary to own its property and carry on its business as now being conducted,
except where the failure to obtain any such license, authorization, consent and
approval is not reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect (as defined below) and (c) is qualified to do business
and is in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary except where failure to be so
qualified and in good standing is not reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect (as defined below). Each Ventas
Entity and Guarantor has all requisite corporate, partnership, limited liability
company or trust power and authority to execute, deliver and perform all of its
obligations under the Note Documents to which it is a party and the DTC
Agreement and the Merger Agreement, if applicable, and to consummate the
transactions contemplated thereby to be consummated on its part, including,
without limitation, the authority to issue, sell and deliver the Original Notes
and issue and deliver the Exchange Notes and to execute, deliver and perform all
its obligations under the Guarantees and the Exchange Note Guarantees, as the
case may be, and to consummate the Acquisition. A “Material Adverse Effect”
means any material adverse effect on the business, condition (financial or
other), results of operations, performance or properties of Ventas and the
Subsidiaries, taken as a whole, excluding any adverse effect arising from the
failure to or the announcement of an intention to not consummate the Acquisition
or the other transactions contemplated by the Merger Agreement including any
expenses incurred in connection therewith.

 

(xi) Authorization of Agreement. This Agreement has been duly and validly
authorized, executed and delivered by each of the Ventas Entities.

 

(xii) Absence of Defaults and Conflicts. Neither Ventas nor any Subsidiary is in
violation of its charter, bylaws or other constitutive documents. Except as
described in the Offering Memorandum, neither Ventas nor any Subsidiary is (A)
in default (or, with notice or lapse of time or both, would be in default) in
the performance or observance of

 

7



--------------------------------------------------------------------------------

any obligation, agreement, covenant or condition contained in any bond,
debenture, note, indenture, mortgage, deed of trust, loan or credit agreement,
lease, license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of their assets or properties is subject (collectively,
“Agreements and Instruments”) or (B) in violation of any law, statute, rule,
regulation, judgment, order or decree of any domestic or foreign court with
jurisdiction over any of them or any of their assets or properties or other
governmental or regulatory authority, agency or other body, which, in the case
of clauses (A) and (B), individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect. There exists no condition that, with notice,
the passage of time or otherwise, would constitute a default by Ventas or any
Subsidiary under any such document or instrument or result in the imposition of
any penalty or the acceleration of any indebtedness, other than penalties,
defaults or conditions that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

(xiii) Absence of Defaults and Conflicts Upon Consummation of Offering. None of
the issuance, offer and sale of the Original Notes by the Issuers, the issuance
and delivery of the Exchange Notes by the Issuers, the execution, delivery and
performance of the Note Documents, the DTC Agreement and the Merger Agreement by
the Ventas Entities and Guarantors, as applicable, or the consummation by the
Ventas Entities and Guarantors, as applicable, of the transactions contemplated
by the Note Documents, the DTC Agreement and the Merger Agreement and in the
Offering Memorandum violate or will violate, conflict with or constitute a
breach of any of the terms or provisions of or a default under (or an event that
with notice or the lapse of time, or both, would constitute a default), or
require consent under, or result in the creation or imposition of a lien,
charge, or encumbrance on any property or assets of Ventas or any Subsidiary
pursuant to, (i) the charter, bylaws or other constitutive documents of Ventas
or any Subsidiary, (ii) any law, statute, rule or regulation applicable to
Ventas or any Subsidiary or their respective assets or properties, (iii) any
judgment, order or decree of any domestic or foreign court or governmental
agency or authority having jurisdiction over Ventas or any Subsidiary or their
respective assets or properties or (iv) any Agreements or Instruments and except
in the case of clauses (ii) and (iv), for such violations, conflicts, breaches,
defaults, consents, liens, charges or encumbrances that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect and, in
the case of clauses (i), (ii), (iii) and (iv), consents required in connection
with the Acquisition and disclosed in the Offering Memorandum. Assuming the
accuracy of the representations and warranties of the Initial Purchasers in
Section 1(c) of this Agreement and the compliance by the Initial Purchasers with
their covenants in such section, no consent, approval, authorization or order
of, or filing, registration, qualification, license or permit of or with, any
court or governmental agency, body or administrative agency, domestic or
foreign, is required to be obtained or made by Ventas or any Subsidiary for the
execution, delivery and performance by the Ventas Entities and the Guarantors of
the Note Documents to which they are a party and the DTC Agreement, including
the consummation of any of the transactions contemplated thereby, except (x)
such as have been or will be obtained or made on or prior to the Closing Time,
including, without limitation, such as may be required by state securities laws,
(y) registration of the Exchange Offer or resale of the Notes under the 1933 Act
pursuant to the Registration Rights Agreement and

 

8



--------------------------------------------------------------------------------

(z) qualification of the Indentures under the Trust Indenture Act, in connection
with the issuance of the Exchange Notes.

 

(xiv) Absence of Proceedings. Except as set forth in the Offering Memorandum,
there is no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Ventas Entities, threatened or contemplated, to which
Ventas or any Subsidiary is or may be a party or to which the business, assets
or property of such person is or may be subject, that is, (i) individually or in
the aggregate, reasonably likely (a) to have a Material Adverse Effect, or (b)
to interfere with or adversely affect the issuance of the Notes in any
jurisdiction or adversely affect the consummation of the transactions
contemplated by any of the Note Documents, the Merger Agreement and the Offering
Memorandum or (ii) that would be required to be described in the Offering
Memorandum if the Offering Memorandum was a prospectus included in a
registration statement under the 1933 Act. Except as set forth in the Offering
Memorandum, there is (A) no statute, rule, regulation or order that has been
enacted, adopted or issued or, to the knowledge of any Ventas Entity, that has
been proposed by any governmental body or agency, domestic or foreign and (B) no
injunction, restraining order or order of any nature by a federal or state court
or foreign court of competent jurisdiction to which Ventas or any Subsidiary is
or may be subject that in the case of clauses (A) and (B), (1) is, individually
or in the aggregate, (x) reasonably likely to have a Material Adverse Effect, or
(y) reasonably likely to interfere with or adversely affect the issuance of the
Notes in any jurisdiction or adversely affect the consummation of the
transactions contemplated by any of the Note Documents and the Merger Agreement
or (2) would be required to be described in the Offering Memorandum if the
Offering Memorandum was a prospectus included in a registration statement under
the 1933 Act. Every request of any securities authority or agency of any
jurisdiction for additional information with respect to the Notes that has been
received by Ventas or any Subsidiary or their counsel prior to the date hereof
has been, or will prior to the Closing Time be, complied with in all material
respects.

 

(xv) Absence of Labor Dispute. Except as is not reasonably likely to have a
Material Adverse Effect, no labor disturbance by the employees of Ventas or any
Subsidiary exists or, to the knowledge of any Ventas Entity, is imminent. Ventas
is not aware of any existing or imminent labor disturbance by the employees of
Kindred Healthcare, Inc., which may reasonably be expected to result in a
Material Adverse Effect.

 

(xvi) Environmental Laws. Except as described in the Offering Memorandum, Ventas
and each Subsidiary (A) is in compliance with, or not subject to costs or
liabilities under, laws, regulations, rules of common law, orders and decrees,
as in effect as of the date hereof, and any present judgments and injunctions
issued or promulgated thereunder relating to pollution or protection of public
and employee health and safety, the environment or hazardous or toxic substances
or wastes, pollutants or contaminants applicable to it or its business or
operations or ownership or use of its property (“Environmental Laws”), other
than noncompliance or such costs or liabilities that, individually or in the
aggregate, is not reasonably likely to have a Material Adverse

 

9



--------------------------------------------------------------------------------

Effect, and (B) possesses all permits, licenses or other approvals required
under applicable Environmental Laws, except where the failure to possess any
such permit, license or other approval is not reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect. All currently
pending and, to the knowledge of the Ventas Entities, threatened proceedings,
notices of violation, demands, notices of potential responsibility or liability,
suits and existing environmental conditions by any governmental authority to
which any of the Ventas Entities is subject that are reasonably likely to result
in a Material Adverse Effect are fully and accurately described in all material
respects in the Offering Memorandum.

 

(xvii) Possession of Licenses and Permits. Ventas and each Subsidiary has (A)
all licenses, certificates, permits, authorizations, approvals, franchises and
other rights from, and has made all declarations and filings with, all
applicable authorities, all self-regulatory authorities and all courts and other
tribunals (each, an “Authorization”) necessary to engage in the business
conducted by it in the manner described in the Offering Memorandum, except where
failure to hold such Authorizations is not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect and (B) no knowledge that
any governmental body or agency, domestic or foreign, is considering limiting,
suspending or revoking any such Authorization, except where any such
limitations, suspensions or revocations is not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect, and Ventas and each
Subsidiary is in compliance with the terms and conditions of all such
Authorizations and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Authorizations, except for any
invalidity, failure to be in full force and effect or noncompliance with any
Authorization that is not, individually or in the aggregate, reasonably likely
to have a Material Adverse Effect.

 

(xviii) Title to Property. Ventas and each Subsidiary has good and marketable
title in fee simple or a ground leasehold interest in all items of real property
and good and marketable title to all personal property owned by each of them, in
each case free and clear of all Liens, except (i) for Liens described in the
Offering Memorandum and (ii) to the extent that the failure to have such title
or the presence of such Liens is not, individually or in the aggregate,
reasonably likely to result in a Material Adverse Effect. Any real property and
buildings held under lease by Ventas or any Subsidiary are held under valid,
subsisting and enforceable leases, except to the extent that the failure to so
hold such real property and buildings is not, individually or in the aggregate,
reasonably likely to result in a Material Adverse Effect.

 

(xix) Authorization, etc. of Leases. Each of Ventas’ and its Subsidiaries’
leases, including the Master Leases (as defined below) has been duly authorized
by one or more of Ventas and its Subsidiaries, as applicable, and is a valid and
binding agreement of Ventas and/or any such Subsidiary, and, to the knowledge of
Ventas and/or any such Subsidiary, each other party thereto, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the

 

10



--------------------------------------------------------------------------------

court before which any proceedings therefor may be brought. To the knowledge of
the Ventas Entities, no lessee or sublessee of any portion of any of the
properties owned or leased by Ventas and/or any Subsidiary is in default under
its respective lease and there is no event which, but for the passage of time or
the giving of notice or both, would constitute a default under any such lease,
except as described in the Offering Memorandum and except for such defaults that
are not, individually or in the aggregate, reasonably likely to have a Material
Adverse Effect. The term “Master Leases” refers to (i) the four amended and
restated master lease agreements, dated as of April 20, 2001, between the
Operating Partnership and Kindred Healthcare Inc. and Kindred Healthcare
Operating, Inc., (ii) the master lease agreement, dated as of December 12, 2001,
between Ventas Finance I, LLC (successor by assignment to the Operating
Partnership) and Kindred Healthcare Inc. and Kindred Healthcare Operating, Inc.,
and (iii) the master lease agreement, dated as of September 8, 2004, between the
Operating Partnership and Kindred Healthcare Inc. and Kindred Healthcare
Operating, Inc., in each case, as heretofore amended.

 

(xx) Qualification as a REIT. Ventas meets the requirements for qualification
and taxation as a real estate investment trust (“REIT”) under the Internal
Revenue Code of 1986 (the “Code”). Elder Trust is a “qualified REIT subsidiary”
within the meaning of Section 856(i)(2) of the Code.

 

(xxi) Possession of Intellectual Property. Ventas and each Subsidiary owns,
possesses or has the right to employ all patents, patent rights, licenses,
inventions, copyrights, know-how, trademarks, service marks, trade names and
other intellectual property (collectively, the “Intellectual Property”)
necessary to conduct the businesses operated by them as described in the
Offering Memorandum, except where the failure to own, possess or have the right
to employ such Intellectual Property is not reasonably likely to have a Material
Adverse Effect. Neither Ventas nor any Subsidiary has received any notice of
infringement of or conflict with (and neither knows of any such infringement or
a conflict with) asserted rights of others with respect to any of the foregoing
that, if such assertion of infringement or conflict were sustained, is
reasonably likely to have a Material Adverse Effect. To the knowledge of the
Ventas Entities, the use of the Intellectual Property in connection with the
business and operations of Ventas and the Subsidiaries does not infringe on the
rights of any person, except for such infringement as is not reasonably likely
to have a Material Adverse Effect, and neither Ventas nor any Subsidiary has
received any notice of, and otherwise has no knowledge of, any threatened or
existing action, suit, proceeding or claim by any person challenging use of the
Intellectual Property by Ventas and the Subsidiaries.

 

(xxii) Tax Returns and Payment of Taxes. All tax returns required to be filed by
Ventas and each Subsidiary have been filed in all jurisdictions where such
returns are required to be filed; and all taxes, including withholding taxes,
value added and franchise taxes, penalties and interest, assessments, fees and
other charges due or claimed to be due from such entities or that are due and
payable have been paid, other than those being contested in good faith and for
which reserves have been provided in accordance with generally accepted
accounting principles or those currently payable without penalty or interest and
except where the failure to make such required filings or payments is not,

 

11



--------------------------------------------------------------------------------

individually or in the aggregate, reasonably likely to have a Material Adverse
Effect. Except as described in the Offering Memorandum, neither Ventas nor any
Subsidiary has knowledge of any material proposed additional tax assessments
against Ventas or any of the Subsidiaries or their assets or property.

 

(xxiii) Certain ERISA Matters. Neither Ventas nor any of the Subsidiaries has
any liability for any prohibited transaction or accumulated funding deficiency
(within the meaning of Section 412 of the Code) or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
which is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which Ventas or any Subsidiary makes or ever has made a
contribution and in which any employee of Ventas or any Subsidiary is or has
ever been a participant. With respect to such plans, Ventas and each Subsidiary
is in compliance in all material respects with all applicable provisions of
ERISA.

 

(xxiv) Investment Company Act. Neither Ventas nor any Subsidiary is, nor upon
the issuance and sale of the Original Notes as herein contemplated and any
application of the net proceeds therefrom as described in the Offering
Memorandum will be, an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “1940 Act”).

 

(xxv) Insurance for Leased Properties. Ventas and each Subsidiary maintains or
causes to be maintained by the lessee under the leases for its properties
insurance covering its properties (including title to its properties), assets,
operations, personnel and businesses, and such insurance is of such type and in
such amounts in accordance with customary industry practice and in Ventas’
reasonable judgment sufficient to protect Ventas and the Subsidiaries and their
businesses.

 

(xxvi) Accounting and Other Controls. Ventas and each Subsidiary maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of its financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets; (C)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(xxvii) No Integration of Offerings or General Solicitation. None of Ventas, its
affiliates (as such term is defined in Rule 501 under the 1933 Act) (each, an
“Affiliate”), or any person acting on behalf of any of the foregoing persons
(other than the Initial Purchasers, as to whom the Ventas Entities make no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, and will not, directly or indirectly, solicit any offer
to buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the initial sale of
the Original Notes in a manner that would require the Original Notes to be
registered

 

12



--------------------------------------------------------------------------------

under the 1933 Act. None of Ventas, its Affiliates, or any person acting on
behalf of any of the foregoing persons (other than the Initial Purchasers, as to
whom the Ventas Entities make no representation or warranty) has engaged or will
engage, in connection with the initial offering of the Original Notes
contemplated by this Agreement, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the 1933 Act. With respect to
those Original Notes initially sold in reliance upon Regulation S, (i) none of
Ventas, its Affiliates, or any person acting on behalf of the foregoing persons
(other than the Initial Purchasers, as to whom the Ventas Entities make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of Ventas, its
Affiliates, and any person acting on behalf of any of the foregoing persons
(other than the Initial Purchasers, as to whom the Ventas Entities make no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.

 

(xxviii) Eligibility for Resale under Rule 144A. The Original Notes are eligible
for resale pursuant to Rule 144A(d)(3) under the 1933 Act and will not be, at
the Closing Time, of the same class (within the meaning of Rule 144A) as any
class of an Issuer’s securities listed on a national securities exchange
registered under Section 6 of the 1934 Act or that are quoted in a United States
automated interdealer quotation system.

 

(xxix) No Material Adverse Change in Business. As of March 31, 2005, neither
Ventas nor any Subsidiary had any material liabilities or obligations, direct or
contingent, that were not set forth in Ventas’ consolidated balance sheet as of
March 31, 2005, or in the notes thereto, set forth in the Offering Memorandum,
or otherwise described therein, other than the performance by Ventas of its
obligations under ordinary course executory contracts that are not in default,
that could not reasonably be expected to have a Material Adverse Effect and that
are not required by GAAP, as modified by the 1933 Act and the rules and
regulations of the Commission thereunder (the “1933 Act Regulations”), the 1934
Act and the rules and regulations of the Commission thereunder (the “1934 Act
Regulations”), to be disclosed on a regularly prepared balance sheet or in the
notes thereto. Since the respective dates as of which information is given in
the Offering Memorandum, except as otherwise stated therein, (a) neither Ventas
nor any Subsidiary has (1) incurred any liability or obligation, direct or
contingent, that is, individually or in the aggregate, reasonably likely to have
a Material Adverse Effect, or (2) entered into any material transaction not in
the ordinary course of business, (b) there has not been any event or development
in respect of the business or condition (financial or other) of Ventas and the
Subsidiaries that, individually or in the aggregate, is reasonably likely to
have a Material Adverse Effect and (c) there has not been any change in the
long-term debt of Ventas (other than as a result of transactions disclosed under
the caption “Use of proceeds” and “Capitalization” in the Offering Memorandum)
or any of the Subsidiaries or in the authorized capitalization of Ventas.

 

(xxx) Regulations T, U, X. Neither Ventas nor any Subsidiary (or any agent
thereof acting on their behalf other than the Initial Purchasers, as to which
Ventas makes no representation or warranty) has taken, and none of them will
take, any action that would cause this Agreement or the issuance or sale of the
Notes to violate Regulations T,

 

13



--------------------------------------------------------------------------------

U or X of the Board of Governors of the Federal Reserve System, as in effect, or
as the same may hereafter be in effect, at the Closing Time.

 

(xxxi) Independent Accountants and Financial Statements. Ernst & Young LLP is an
independent public accountant with respect to Ventas and its Subsidiaries, as
required by the 1933 Act and the 1933 Act Regulations. The historical financial
statements, together with the related financial schedules and notes thereto,
included in the Offering Memorandum that relate to Ventas and its Subsidiaries
present fairly in all material respects the consolidated financial position and
results of operations of Ventas and its Subsidiaries at the respective dates and
for the respective periods indicated. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods presented (except as disclosed in the
Offering Memorandum). The supporting schedules of Ventas and its Subsidiaries,
if any, included in the Offering Memorandum that relate to Ventas and its
Subsidiaries present fairly in accordance with generally accepted accounting
principles (“GAAP”) the information required to be stated therein. The summary
financial information included in the Offering Memorandum present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included in the Offering Memorandum. The
other financial and statistical information and data included in the Offering
Memorandum relating to Ventas and its Subsidiaries are accurately presented in
all material respects and prepared on a basis consistent with the financial
statements and the books and records of Ventas and the Subsidiaries. The pro
forma financial information and the related notes thereto included in the
Offering Memorandum (A) has been prepared in accordance with the Commission’s
rules and guidance with respect to pro forma financial information, (B) has been
properly computed on the basis described therein and (C) the assumptions
underlying such pro forma financial information are reasonable and are set forth
in the Offering Memorandum.

 

(xxxii) Solvency. Each of the Ventas Entities, ElderTrust and ElderTrust
Operating Limited Partnership is and will be, immediately following the issuance
of the Original Notes at the Closing Time, and each of the Ventas Entities,
ElderTrust, and ElderTrust Operating Limited Partnership is and will be, upon
the consummation of the Acquisition, Solvent and, to the knowledge of the Ventas
Entities, each Provident Guarantor will be, immediately following the issuance
of its guarantee of the Notes, Solvent. None of the Ventas Entities, ElderTrust,
ElderTrust Operating Limited Partnership or, to the knowledge of the Ventas
Entities, Provident is contemplating either the filing of a petition by it under
any bankruptcy or insolvency laws or the liquidating of all or a substantial
portion of its property, and none of the Ventas Entities, ElderTrust, ElderTrust
Operating Limited Partnership or, to the knowledge of the Ventas Entities,
Provident has knowledge of any person contemplating the filing of any such
petition against any of the Ventas Entities, ElderTrust, ElderTrust Operating
Limited Partnership or, to the knowledge of the Ventas Entities, Provident
(provided, however, that for purposes of the first sentence of Section 5 and
Section 5(f)(ii), the representations contained in this Section 1(a)(xxxii)
insofar as such representations relate to Provident or the Provident Guarantors
need not be true and correct as of the Closing Time if there shall have occurred
an announcement of an intention to not consummate the Acquisition

 

14



--------------------------------------------------------------------------------

(a “Termination Announcement”)). As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (a) the fair value of the
property of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (b) the
present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (c) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (d) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (e) such person is able to pay its debts as they
become due and payable.

 

(xxxiii) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum, when they became effective or at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the 1933 Act and the 1933 Act
Regulations or the 1934 Act and 1934 Act Regulations, as applicable, and, when
read together with the other information in the Offering Memorandum, at the time
the Offering Memorandum was issued and at the Closing Time, did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading.

 

(xxxiv) No Stabilization or Manipulation. None of Ventas or any Subsidiary or,
to the best of their knowledge, any of their directors, officers or affiliates
has (A) taken or will take, directly or indirectly, any action designed to, or
that could be reasonably expected to, cause or result in stabilization or
manipulation of the price of the Original Notes to facilitate the sale or resale
of the Original Notes or (B) sold, bid for, purchased or paid any person any
compensation for soliciting purchases of the Original Notes in a manner that
would require registration of the Original Notes under the 1933 Act or paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of any Ventas Entity in a manner that would require
registration of the Original Notes under the 1933 Act.

 

(xxxv) Distribution. Except as described in the section of the Offering
Memorandum entitled “Plan of distribution,” there are no contracts, agreements
or understandings between Ventas or any Subsidiary and any other person that
would give rise to a valid claim against Ventas, any Subsidiary or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the issuance, purchase and sale of the Original Notes.

 

(xxxvi) Statistical and Other Data. All (A) statistical and market-related data
and (B) data (including financial information) with respect to Kindred
Healthcare Inc., the Provident Entities, Brookdale Living Communities, Inc. and
Alterra Healthcare Corporation included in the Preliminary Offering Memorandum
and the Offering Memorandum are based on or derived from sources that the Ventas
Entities reasonably believe to be accurate in all material respects or represent
the Ventas Entities’ good faith

 

15



--------------------------------------------------------------------------------

estimates that are made on the basis of data derived from sources the Ventas
Entities reasonably believe to be reliable and accurate in all material
respects.

 

(xxxvii) No Default under Note Documents, Etc. As of the Closing Time there will
exist no event or condition which would constitute a default or an event of
default under any of the Note Documents. The Merger Agreement conforms and the
Note Documents will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.

 

(xxxviii) Sarbanes-Oxley Compliance. Ventas is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002.

 

(xxxix) Accuracy of Provident’s Representations and Warranties under Merger
Agreement. To the knowledge of the Ventas Entities, Provident is not in breach
of any representation, warranty, covenant or agreement contained in the Merger
Agreement and the Ventas Entities were not, at the time of the Merger Agreement,
aware of any information that would constitute a breach of any representation or
warranty thereunder made by Provident; provided, however, that (A) for purposes
of the first sentence of Section 5 and Section 5(f)(ii), the representations
contained in this Section 1(a)(xxxix) need not be true and correct as of the
Closing Time if there shall have occurred a Termination Announcement and (B) for
purposes of the first sentence of Section 5 and Section 5(f)(ii), the
representations contained in this Section 1(a)(xxxix) need not be true and
correct as of the Closing Time if there shall not have occurred a Termination
Announcement, except as would have a material adverse effect on the business,
condition, financial or otherwise, results of operations, performance or
properties of Ventas and its subsidiaries considered as one enterprise assuming
consummation of the Acquisition (for purposes of this Section 1(a)(xxxix)(B),
each representation, warranty, covenant or agreement contained in the Merger
Agreement shall be read without giving effect to any qualification as to a
Company Material Adverse Effect, as defined therein, or any other qualification
as to materiality).

 

(b) Officer’s Certificates. Any certificate signed by any officer of any Ventas
Entity or any Subsidiary addressed and delivered to the Initial Purchasers or to
counsel for the Initial Purchasers shall be deemed a representation and warranty
by the Ventas Entities to the Initial Purchasers as to the matters covered
thereby. The Ventas Entities acknowledge that the Initial Purchasers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 5 of this Agreement, counsel to the Ventas Entities and counsel to the
Initial Purchasers will rely upon the accuracy of the foregoing representations,
and the Ventas Entities hereby consent to such reliance.

 

(c) Representations and Warranties by the Initial Purchasers. Each Initial
Purchaser acknowledges that it is purchasing the Original Notes pursuant to a
private sale exemption from registration under the 1933 Act, and that the
Original Notes have not been registered under the 1933 Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from the registration
requirements of the 1933 Act. Each Initial Purchaser severally and not jointly
represents, warrants and covenants to the Ventas Entities that:

 

16



--------------------------------------------------------------------------------

(i) (A) Neither it nor any person acting on its behalf, has or will solicit
offers for, or offer or sell, the Original Notes by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the 1933 Act) or in any manner involving a public offering within the
meaning of Section 4(2) of the 1933 Act and (B) it has and will solicit offers
for the Original Notes only from, and will offer and sell the Original Notes
only to (1) persons whom such Initial Purchaser reasonably believes to be QIBs
or, if any such person is buying for one or more institutional accounts for
which such person is acting as fiduciary or agent, only when such person has
represented to such Initial Purchaser that each such account is a QIB to whom
notice has been given that such sale or delivery is being made in reliance on
Rule 144A, and, in each case, in reliance on the exemption from the registration
requirements of the 1933 Act pursuant to Rule 144A, or (2) persons who are
outside the United States and are other than U.S. persons, in reliance on the
exemption from the registration requirements of the 1933 Act provided by
Regulation S.

 

(ii) With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Original Notes and will offer and sell the Original
Notes (1) as part of its distribution at any time and (2) otherwise until 40
days after the later of the commencement of the offering of the Original Notes
and the Closing Time, only in accordance with Rule 903 of Regulation S or
another exemption from the registration requirements of the 1933 Act.
Accordingly, neither such Initial Purchaser nor any persons acting on its behalf
has engaged or will engage in any directed selling efforts (within the meaning
of Regulation S) with respect to the Original Notes, and any such persons have
complied and will comply with the offering restrictions requirements of
Regulation S. Terms used in this Section 1(c)(ii) have the meanings given to
them by Regulation S.

 

(iii) It is a QIB.

 

(iv) It will deliver to each purchaser of Original Notes from such Initial
Purchaser in connection with the initial resale of the Original Notes, a copy of
the Offering Memorandum but excluding the documents incorporated by reference
therein, as amended or supplemented at the date of such delivery.

 

(v) It has not offered or sold and, prior to the date six months after the
Closing Time, will not offer or sell any Notes to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the United Kingdom Public Offers of Securities Regulations 1995 (as amended).

 

(vi) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Notes in circumstances in which Section
21(1) of the FSMA does not apply

 

17



--------------------------------------------------------------------------------

to the Issuers, the Guarantors or VTRP Merger Sub or, if the Acquisition has
been consummated, the Provident Guarantors.

 

(vii) It has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

 

Each Initial Purchaser understands that the Ventas Entities and, for purposes of
the opinions to be delivered to them pursuant to Section 5 hereof, counsel to
the Ventas Entities and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and each Initial Purchaser
hereby consents to such reliance.

 

SECTION 2. Sale and Delivery to the Initial Purchasers; Closing.

 

(a) Agreement to Sell and Purchase. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Issuers agree to issue and sell to the Initial Purchasers, and the
Initial Purchasers, severally and not jointly, agree to purchase from the
Issuers, the principal amount of 2015 Original Notes and 2010 Original Notes set
forth opposite such Initial Purchaser’s name on Schedule A hereto. The purchase
price for the 2015 Original Notes shall be 99.0% of their principal amount and
the purchase price for the 2010 Original Notes shall be 99.0% of their principal
amount.

 

(b) Payment. Payment of the purchase price for and delivery of the Original
Notes shall be made at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York 10022, or at such other place as shall be agreed upon
by the Initial Purchasers and the Issuers, at 9:00 A.M. (Eastern time) on June
7, 2005 or such other time and date as J.P. Morgan Securities Inc. and the
Issuers shall agree (such time and date of payment and delivery being herein
called “Closing Time”).

 

Payment shall be made to the Issuers by wire transfer of immediately available
funds to a bank account designated by the Issuers, against delivery to the
Initial Purchasers of the Original Notes to be purchased by them.

 

(c) Denominations; Registration. One or more of the 2015 Original Notes and the
2010 Original Notes in global form shall be in such denominations and registered
in the name of Cede & Co., as nominee of DTC, pursuant to the DTC Agreement. The
Original Notes will be made available for examination by the Initial Purchasers
in The City of New York not later than 2:00 P.M. (Eastern time) on the business
day prior to the Closing Time.

 

SECTION 3. Covenants of the Ventas Entities. The Ventas Entities, jointly and
severally, covenant with the Initial Purchasers as follows:

 

(a) Delivery of Offering Memorandum. To furnish promptly to the Initial
Purchasers and those persons identified by the Initial Purchasers, without
charge, as many copies of the Preliminary Offering Memorandum and the Offering
Memorandum, and any amendments or supplements thereto, as the Initial Purchasers
may reasonably request. The Ventas Entities consent to the use of the
Preliminary Offering Memorandum and the Offering Memorandum, and

 

18



--------------------------------------------------------------------------------

any amendments and supplements thereto required pursuant to this Agreement, by
the Initial Purchasers in connection with Exempt Resales in accordance with
Section 1(c) hereof.

 

(b) Amendments and 1934 Act Filings. Not to amend or supplement the Offering
Memorandum, or file any document with the Commission pursuant to the 1934 Act,
prior to the Closing Time unless the Initial Purchasers shall previously have
been advised of such proposed amendment or supplement, or filing, as soon as
reasonably practicable prior to the proposed use, or filing, and shall not have
reasonably objected to such amendment or supplement.

 

(c) Amendments and Supplements. If, prior to the time that the Initial
Purchasers have completed their distribution of the Original Notes, any event
shall occur that, in the reasonable judgment of the Ventas Entities or their
counsel, makes any statement of a material fact in the Offering Memorandum, as
then amended or supplemented, untrue or that requires the making of any
additions to or changes in the Offering Memorandum in order to make the
statements in the Offering Memorandum, as then amended or supplemented, in the
light of the circumstances under which they are made, not misleading, or if it
is necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Ventas Entities shall notify promptly the Initial Purchasers
of such event and (subject to Section 3(b)) prepare an appropriate amendment or
supplement to the Offering Memorandum and, with respect to documents
incorporated by reference, file with the Commission, so that (i) the statements
in the Offering Memorandum, as amended or supplemented, will, in the light of
the circumstances at the time that the Offering Memorandum is delivered to
prospective Eligible Purchasers, not be misleading and (ii) the Offering
Memorandum will comply with applicable law.

 

(d) Blue Sky Qualifications. To use their reasonable best efforts, in
cooperation with the Initial Purchasers, to qualify the Original Notes for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Initial Purchasers may designate and
to maintain such qualifications in effect so long as required for the Exempt
Resales; provided, however, that the Ventas Entities shall not be obligated to
file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which they are
not so qualified or to subject itself to taxation in respect of doing business
in any jurisdiction in which they are not otherwise so subject. In each
jurisdiction in which the Original Notes have been so qualified, the Ventas
Entities will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification in effect so long as required
for the Exempt Resales.

 

(e) Compliance with Securities Regulations. To advise the Initial Purchasers
promptly and, if requested by the Initial Purchasers, to confirm such advice in
writing, of the issuance by any securities commission of any stop order
suspending the qualification or exemption from qualification of any of the
Original Notes for offering or sale in any jurisdiction, or the initiation of
any proceeding for such purpose by any securities commission or other regulatory
authority. The Ventas Entities shall use their reasonable best efforts to
prevent the issuance of any stop order or order suspending the qualification or
exemption of any of the Original Notes under any securities laws, and if at any
time any securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption of any of the Original Notes
under any securities laws, the Ventas Entities shall use their reasonable best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

19



--------------------------------------------------------------------------------

(f) Use of Proceeds. To use the net proceeds from the sale of the Original Notes
in the manner described in the Offering Memorandum under “Use of proceeds.”

 

(g) Integration. Not to, and not to permit any of their subsidiaries to, sell,
offer for sale or solicit offers to buy any security (as defined in the 1933
Act) that would be integrated with the sale of the Original Notes in a manner
that would require the registration under the 1933 Act of the initial sale of
the Original Notes to the Initial Purchasers or any Eligible Purchasers.

 

(h) Affiliate Resales. Not to, nor allow any of their Subsidiaries to, and to
use their reasonable best efforts to cause their Affiliates not to, resell
during the two-year period following the Closing Time any of the Original Notes
that have been reacquired by any of them (it being understood that as to
entities who are Affiliates solely by reason of being a stockholder of Ventas,
the Ventas Entities will be deemed to have used their reasonable best efforts
after giving written notice to such stockholders of the prohibition set forth in
this paragraph (h)).

 

(i) General Solicitation. Not to engage, nor allow any of their subsidiaries to
engage, to use their reasonable best efforts to cause their other Affiliates and
to exercise all reasonable recourse they may have, if any, to cause the
Provident Entities and their Affiliates and any person acting on behalf of the
foregoing persons (other than, in any case, the Initial Purchasers and any of
their Affiliates, as to whom the Ventas Entities make no covenant) not to
engage, in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the initial offer
or sale of the Original Notes in the United States.

 

(j) Directed Selling Efforts. Not to engage, nor allow any of their subsidiaries
to engage, to use their reasonable best efforts to cause their other Affiliates
and to exercise all reasonable recourse they may have, if any, to cause the
Provident Entities and their Affiliates and any person acting on behalf of the
foregoing persons (other than, in any case, the Initial Purchasers and any of
their Affiliates, as to whom the Ventas Entities make no covenant) not to
engage, in any “directed selling effort” as defined in Regulation S with respect
to the Original Notes, and to comply with the offering restrictions requirement
of Regulation S; provided, however, that direct or indirect actions of the
Initial Purchasers that are prohibited by this Agreement shall not constitute a
breach of this covenant.

 

(k) Future Reports. From and after the Closing Time, for so long as any of the
Original Notes remain outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the 1933 Act and during any period in which the
availability of adequate current public information, for purposes of Rule 144(c)
under the 1933 Act and in connection with the public resale of the Original
Notes, is not satisfied by the filing of reports under the 1934 Act by one or
more of the Ventas Entities, to make available upon request the information
required by Rule 144A(d)(4) under the 1933 Act to (i) any holder or beneficial
owner of Original Notes in connection with any sale of such Original Notes and
(ii) any prospective purchaser of such Original Notes from any such holder or
beneficial owner designated by the holder or beneficial owner. The Ventas
Entities will be obligated, jointly and severally, for the expenses of printing
and distributing such documents.

 

20



--------------------------------------------------------------------------------

(l) DTC. To comply with all of their obligations set forth in the DTC Agreement
relating to the approval of the Original Notes by DTC for “book-entry” transfer
and will use their best efforts to obtain approval of the Original Notes by DTC
for “book-entry” transfer.

 

(m) Portal Qualification. To use their best efforts to cause the Original Notes
to be eligible for the National Association of Securities Dealers, Inc. PORTAL
Market (“PORTAL”) (it being understood that the Initial Purchasers shall be
responsible for submitting the application(s) for such inclusion to PORTAL).

 

(n) Additional Issuer Information. Prior to the Closing Time, to furnish without
charge to the Initial Purchasers, (i) as soon as they have been prepared, a copy
of any regularly prepared internal financial statements of the Ventas Entities
and their subsidiaries for any period subsequent to the period covered by the
financial statements appearing in the Offering Memorandum, (ii) all other
reports and other communications (financial or otherwise) that any of the Ventas
Entities mail or otherwise make available to their security holders and (iii)
such other information as the Initial Purchasers shall reasonably request.

 

(o) Delivery of Note Documents. The Ventas Entities shall deliver to the Initial
Purchasers a true and correct copy of each of the Note Documents, together with
all related agreements and all schedules and exhibits thereto.

 

(p) Legended Securities. Each certificate for an Original Note will bear the
legend contained in “Notice to investors” in the Offering Memorandum for the
time period and upon the other terms stated in the Offering Memorandum.

 

(q) Indenture Compliance. If the Acquisition is consummated, Ventas shall cause
VTRP Merger Sub and the Provident Guarantors to execute a supplement to each
Indenture to guarantee the Notes in accordance with the Indentures and
thereafter to comply with the Indentures.

 

SECTION 4. Payment of Expenses.

 

(a) Expenses. The Ventas Entities, jointly and severally, will pay all costs,
fees and expenses incident to the performance of their obligations under this
Agreement, including (i) the preparation, printing and distribution of each
Preliminary Offering Memorandum and the Offering Memorandum (including financial
statements and exhibits) and of each amendment and supplement thereto, (ii) the
preparation, notarization (if necessary), and delivery to the Initial Purchasers
of the Note Documents, the DTC Agreement and such other documents as may be
reasonably required in connection with the offering, purchase, sale, issuance or
delivery of the Notes and in connection with the Exempt Resales, (iii) the
issuance, transfer and delivery of the Original Notes and the Guarantees to the
Initial Purchasers, including any transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Original Notes to the Initial
Purchasers, (iv) the fees and disbursements of the Ventas Entities’ and the
Guarantors’ counsel, accountants and other advisors, (v) the qualification of
the Original Notes under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of the Blue Sky Survey and any supplements

 

21



--------------------------------------------------------------------------------

thereto (provided that the Ventas Entities will only be responsible for paying
costs, fees and expenses incurred under this clause (v) in an aggregate amount
not to exceed $5,000), (vi) the printing and delivery to the Initial Purchasers
of such copies of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments or supplements thereto, as may be reasonably
requested for use in connection with Exempt Resales, (vii) the preparation,
printing and delivery to the Initial Purchasers of a reasonable number of copies
of the Blue Sky Survey and any supplement thereto, (viii) the fees and expenses
of the Trustee, including the fees and disbursements of counsel for the Trustee
in connection with the Indentures and the Notes, (ix) the preparation of
certificates for the Notes, (x) the application for quotation of the Notes in
PORTAL, including, but not limited to, all listing fees and expenses, (xi) the
approval of the Notes by DTC for “book-entry” transfer, (xii) the rating of the
Notes by rating agencies, and (xiii) the performance by the Ventas Entities and
the Guarantors of their other obligations under the Note Documents.

 

(b) Termination of Agreement. If this Agreement is terminated by the Initial
Purchasers in accordance with the provisions of Section 5, Section 9(a)(i) or
Section 10 hereof, the Ventas Entities shall reimburse the Initial Purchasers
for all of their reasonable out-of-pocket expenses, including the reasonable
fees and disbursements of counsel for the Initial Purchasers.

 

SECTION 5. Conditions of the Initial Purchaser’s Obligations. The obligations of
the Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Ventas Entities contained in Section 1
hereof and in certificates of any officer of any Ventas Entity or any Subsidiary
delivered pursuant to the provisions hereof, to the performance by the Ventas
Entities of their covenants and other obligations hereunder, and to the
following further conditions:

 

(a) No Stop Order. No stop order suspending the qualification or exemption from
qualification of the Original Notes in any jurisdiction shall have been issued
and no proceeding for that purpose shall have been commenced or shall be pending
or threatened.

 

(b) No Proceedings. No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency that would, as of the Closing Time, prevent the issuance of
the Original Notes or consummation of the Exchange Offer; except as disclosed in
the Offering Memorandum, no action, suit or proceeding shall have been commenced
and be pending against or affecting or, to the knowledge of the Ventas Entities,
threatened against any Ventas Entity before any court or arbitrator or any
governmental body, agency or official that is reasonably likely to have a
Material Adverse Effect or to interfere with or adversely affect the issuance of
the Original Notes or the Guarantees in any jurisdiction or adversely affect the
consummation of the transactions contemplated by any of the Note Documents; and
no stop order preventing the use of the Preliminary Offering Memorandum or the
Offering Memorandum, or any amendment or supplement thereto, or any order
asserting that the offer, sale and delivery of the Original Notes to the Initial
Purchasers and the initial Exempt Resale to Eligible Purchasers in the manner
contemplated by this Agreement and the Offering Memorandum are subject to the
registration requirements of the 1933 Act shall have been issued.

 

22



--------------------------------------------------------------------------------

(c) No Material Liabilities, Events. As of March 31, 2005, neither Ventas nor
any Subsidiary at March 31, 2005, had any material liabilities or obligations,
direct or, contingent, that were not set forth in Ventas’ consolidated balance
sheet as of March 31, 2005 or in the notes thereto, set forth in the Offering
Memorandum or otherwise described in the Offering Memorandum, other than the
performance by Ventas of its obligations under ordinary course executory
contracts that are not in default, that could not reasonably be expected to have
a Material Adverse Effect and that are not required by GAAP, as modified by the
1933 Act, 1933 Act Regulations, the 1934 Act and 1934 Act Regulations, to be
disclosed on a regularly prepared balance sheet or in the notes thereto. Since
the respective dates as of which information is given in the Offering
Memorandum, except as otherwise stated therein, (a) neither Ventas nor any
Subsidiary has (1) incurred any liability or obligation, direct or contingent,
that is, individually or in the aggregate, reasonably likely to have a Material
Adverse Effect, or (2) entered into any material transaction not in the ordinary
course of business, (b) there has not been any event or development in respect
of the business or condition (financial or other) of Ventas and the Subsidiaries
that, individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect and (c) there has not been any change in the long-term debt of
Ventas (other than as a result of transactions disclosed under the caption “Use
of proceeds” and “Capitalization” in the Offering Memorandum) or any of the
Subsidiaries or in the authorized capitalization of Ventas.

 

(d) Opinion of Counsel for Company. At Closing Time, the Initial Purchasers
shall have received the favorable opinion, dated as of Closing Time, of:

 

(i) T. Richard Riney, general counsel for the Ventas Entities, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers to the
effect set forth in Exhibit A-1 hereto and to such further effect as counsel to
the Initial Purchasers may reasonably request;

 

(ii) Willkie Farr & Gallagher LLP, as counsel for the Ventas Entities, in form
and substance reasonably satisfactory to counsel for the Initial Purchasers to
the effect set forth in Exhibit A-2 hereto and to such further effect as counsel
to the Initial Purchasers may reasonably request;

 

(iii) Venable LLP, or such other Maryland counsel reasonably acceptable to the
Initial Purchasers, as counsel for the Guarantors, in form and substance
reasonably satisfactory to counsel for the Initial Purchasers to the effect set
forth in Exhibit A-3 hereto and to such further effect as counsel to the Initial
Purchasers may reasonably request; and

 

(iv) Greenberg Traurig, LLP, as regulatory counsel for the Ventas Entities, in
form and substance reasonably satisfactory to counsel for the Initial Purchasers
to the effect set forth in Exhibit A-4 hereto and to such further effect as
counsel to the Initial Purchasers may reasonably request.

 

(e) Opinion of Counsel for the Initial Purchasers. At Closing Time, the Initial
Purchasers shall have received the favorable opinion, dated as of Closing Time,
of Debevoise &

 

23



--------------------------------------------------------------------------------

Plimpton LLP, counsel for the Initial Purchasers in form and substance
reasonably satisfactory to the Initial Purchasers.

 

(f) Officers’ Certificate. At Closing Time, there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the Offering Memorandum, any material adverse change in the business, condition,
financial or otherwise, results of operations, performance or properties of
Ventas and the Subsidiaries considered as one enterprise, whether or not arising
in the ordinary course of business, and the Initial Purchasers shall have
received a certificate of the Chief Executive Officer and President of Ventas,
the Chief Financial Officer of Ventas and the Chief Accounting Officer of
Ventas, dated as of Closing Time, to the effect that (i) there has been no such
material adverse change, (ii) the representations and warranties in Section 1(a)
hereof are true and correct with the same force and effect as though expressly
made at and as of Closing Time, (iii) the Ventas Entities have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to Closing Time, and (iv) no stop order preventing the use
of the Preliminary Offering Memorandum or the Offering Memorandum, or any
amendment or supplement thereto, or any order asserting that the offer, sale and
delivery of the Original Notes to the Initial Purchasers and the initial Exempt
Resale to Eligible Purchasers in the manner contemplated by this Agreement and
the Offering Memorandum are subject to the registration requirements of the 1933
Act shall have been issued.

 

(g) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Initial Purchasers shall have received from each of Ernst & Young LLP, with
respect to Ventas and its Subsidiaries, and KPMG LLP, with respect to the
Provident Entities, a letter, dated such date, in form and substance reasonably
satisfactory to the Initial Purchasers containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Offering Memorandum.

 

(h) Bring-down Comfort Letter. At Closing Time, the Initial Purchasers shall
have received from each of Ernst & Young LLP and KPMG LLP a letter, dated as of
Closing Time, to the effect that they reaffirm the statements made in the letter
furnished by each of them pursuant to subsection (g) of this Section, except
that the specified date referred to shall be a date not more than three business
days prior to Closing Time.

 

(i) PORTAL. At Closing Time, the Original Notes shall be eligible for trading in
the PORTAL upon issuance.

 

(j) Indentures. Each Indenture shall have been executed and delivered by the
parties thereto, and the Initial Purchasers shall have received copies,
conformed as executed, thereof.

 

(k) Registration Rights Agreement. The Ventas Entities shall have executed and
delivered the Registration Rights Agreement, and the Initial Purchasers shall
have received counterparts, conformed as executed, thereof.

 

(l) Government Authorizations. All government authorizations required in
connection with the issue and sale of the Original Notes as contemplated under
this Agreement

 

24



--------------------------------------------------------------------------------

and the performance of the Ventas Entities’ obligations hereunder and under each
Indenture and the Original Notes shall be in full force and effect.

 

(m) DTC Agreement. All agreements set forth in the DTC Agreement relating to the
approval of the Original Notes by DTC for “book-entry” transfer shall have been
complied with.

 

(n) No Ratings Downgrade. There shall not have been any announcement by any
“nationally recognized statistical rating organization,” as defined for purposes
of Rule 436(g) under the 1933 Act, that (i) it is downgrading its rating
assigned to any class of securities of any Ventas Entity or (ii) it is reviewing
its ratings assigned to any class of securities of any Ventas Entity with a view
to possible downgrading, or with negative implications, or direction not
determined.

 

(o) Additional Documents. At Closing Time, counsel for the Initial Purchasers
shall have been furnished with such documents and opinions as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Original Notes as herein contemplated, or in order to evidence
the accuracy of any of the representations or warranties, or the fulfillment of
any of the conditions, herein contained; and all proceedings taken by the Ventas
Entities in connection with the issuance and sale of the Original Notes as
herein contemplated shall be reasonably satisfactory in form and substance to
the Initial Purchasers and counsel for the Initial Purchasers.

 

(p) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Initial Purchasers by notice to the Ventas Entities at any
time at or prior to Closing Time, and such termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 6, 7 and 8 shall survive any such termination and remain
in full force and effect.

 

SECTION 6. Indemnification.

 

(a) Indemnification of the Initial Purchasers by the Ventas Entities. Each of
the Ventas Entities, jointly and severally, agree to indemnify and hold harmless
the Initial Purchasers and each person, if any, who controls the Initial
Purchasers within the meaning of Section 15 of the 1933 Act or Section 20(a) of
the 1934 Act, the agents, employees, officers and directors of the Initial
Purchasers and the agents, employees, officers and directors of any such
controlling person as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Offering Memorandum or the Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or

 

25



--------------------------------------------------------------------------------

threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 6(d) below) any such settlement is effected with the written
consent of Ventas; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by J.P. Morgan Securities Inc.), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made therein in
reliance upon and in conformity with the Initial Purchaser Information; provided
further, that this indemnity agreement with respect to the Preliminary Offering
Memorandum shall not inure to the benefit of any Initial Purchaser (or to the
benefit of any person controlling such person) from whom the person asserting
any such loss, damage, expense, liability or claim purchased the Original Notes
that are the subject thereof if the Offering Memorandum corrected any such
alleged untrue statement or omission and if such Initial Purchaser failed to
send or give a copy of the Offering Memorandum (but excluding the documents
incorporated therein by reference) to such person at or prior to the written
confirmation of the sale of such Original Notes to such person, unless the
failure is the result of non-compliance by any of the Ventas Entities with
paragraph (a) of Section 3 hereof. This indemnity agreement will be in addition
to any liability that the Ventas Entities may otherwise have, including, but not
limited to, liability under this Agreement.

 

(b) Indemnification of Ventas Entities, Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Ventas Entities, each person, if any, who controls any Ventas Entity within the
meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934 Act and each
of their respective agents, employees, officers and directors and the agents,
employees, officers and directors of any such controlling person against any and
all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions
relating to such Initial Purchaser, made in the Preliminary Offering Memorandum
or the Offering Memorandum (or any amendment or supplement thereto) in reliance
upon and in conformity with the Initial Purchaser Information furnished by such
Initial Purchaser through J.P. Morgan Securities Inc.

 

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder, except to the extent it is
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
counsel to the indemnified parties

 

26



--------------------------------------------------------------------------------

shall be selected by J.P. Morgan Securities Inc., subject to the reasonable
approval of the indemnifying party, and, in the case of parties indemnified
pursuant to Section 6(b) above, counsel to the indemnified parties shall be
selected by Ventas. An indemnifying party may participate at its own expense in
the defense of any such action; provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all indemnified parties
in connection with any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could reasonably
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement; provided, that an indemnifying party shall not be liable for any
such settlement effected without its consent if such indemnifying party (1)
reimburses such indemnified party in accordance with such request to the extent
it considers such request to be reasonable and (2) provides written notice to
the indemnified party substantiating the unpaid balance as unreasonable, in each
case prior to the date of such settlement.

 

(e) Other Agreements With Respect to Indemnification. The provisions of this
Section shall not affect any agreement between the Ventas Entities with respect
to indemnification.

 

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Ventas Entities on
the one hand and the Initial Purchasers on the other hand from the offering of
the Original Notes pursuant to this Agreement or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Ventas Entities on the one hand and of
the Initial Purchasers on the other

 

27



--------------------------------------------------------------------------------

hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Ventas Entities on the one hand and the
Initial Purchasers on the other hand in connection with the offering of the
Original Notes pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Original Notes pursuant to this Agreement (before deducting expenses) received
by the Issuers and the total discount received by the Initial Purchasers, in
each case as set forth in this Agreement, bear to the aggregate initial offering
price of the Original Notes as set forth on such cover.

 

The relative fault of the Ventas Entities, on the one hand and the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Ventas Entities or by the Initial Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Ventas Entities and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 7. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 7 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Original Notes purchased by it and distributed to the public
were offered to the public exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 shall be
several in proportion to their respective purchase obligations hereunder and not
joint.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each person, if any, who controls any of the
Initial Purchasers within the meaning of Section 15 of the 1933 Act or Section
20(a) of the 1934 Act shall have the same rights to contribution as the Initial
Purchasers, and each officer and director of any Ventas Entity, and each person,
if any, who controls any Ventas Entity within the meaning of Section 15 of the
1933 Act or Section 20(a) of the 1934 Act shall have the same rights to
contribution as such Ventas Entity.

 

28



--------------------------------------------------------------------------------

The provisions of this Section shall not affect any agreement among the Ventas
Entities with respect to contribution.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Ventas Entities or any of Ventas’ Subsidiaries
submitted pursuant hereto, shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of the Initial Purchasers
or controlling person, or by or on behalf of Ventas, and shall survive delivery
of the Original Notes to the Initial Purchasers, provided, however that
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Ventas Entities or any of Ventas’ Subsidiaries
relating to Provident or the Provident Guarantors submitted pursuant hereto
shall not survive a Termination Announcement.

 

SECTION 9. Termination of Agreement.

 

(a) Termination; General. The Initial Purchasers may terminate this Agreement,
by notice to Ventas, at any time at or prior to Closing Time (i) if there has
been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Offering Memorandum (exclusive of
any amendment or supplement thereto), any material adverse change in the
business, condition, financial or otherwise, results of operations, performance,
properties or business prospects of Ventas and the Subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business,
excluding any adverse change from the failure to or the announcement of an
intention to not consummate the Acquisition or the other transactions
contemplated by the Merger Agreement including any expenses incurred in
connection therewith, or (ii) if there has occurred any material adverse change
in the financial markets in the United States or in the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Initial
Purchasers, impracticable or inadvisable to proceed with the offering, sale or
delivery of the Original Notes or to enforce contracts for the sale of the
Original Notes, or (iii) if trading in any securities of the Ventas Entities has
been suspended or materially limited by the Commission or the New York Stock
Exchange, or if trading generally on the American Stock Exchange or the New York
Stock Exchange or in the Nasdaq National Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the National Association of Securities Dealers,
Inc. or any other governmental authority, or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, or (iv) if a banking moratorium has been declared by either
Federal or New York authorities.

 

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7 and 8
shall survive such termination and remain in full force and effect.

 

29



--------------------------------------------------------------------------------

SECTION 10. Default by the Issuers. If the Issuers shall fail at Closing Time to
sell the principal amount of Original Notes that they are obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of any nondefaulting party; provided, however, that the provisions of Sections
1, 4, 6, 7 and 8 shall remain in full force and effect. No action taken pursuant
to this Section shall relieve the Issuers from liability, if any, in respect of
such default.

 

SECTION 11. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Original Notes that it or they have agreed to purchase hereunder at the Closing
Time, and the aggregate principal amount of Original Notes which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Original Notes to
be purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Original Notes set
forth opposite their respective names on Schedule A bears to the aggregate
principal amount of Original Notes set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Original Notes which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on such
date. If any one or more of the Initial Purchasers shall fail or refuse to
purchase Original Notes and the aggregate principal amount of Original Notes
with respect to which such default occurs exceeds 10% of the aggregate principal
amount of Original Notes to be purchased at the Closing Time, and arrangements
satisfactory to the Initial Purchasers and the Issuers for the purchase of such
Original Notes are not made within 48 hours after such default, this Agreement
shall terminate without liability of any party to any other party (other than
defaulting Initial Purchasers) except that the provisions of Section 3, Section
4, Section 6 and Section 7 shall at all times be effective and shall survive
such termination. In any such case, either the Initial Purchasers or the Issuers
shall have the right to postpone the Closing Time, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Offering Memorandum or any other documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 11. Any action taken under this Section 11 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to J.P. Morgan Securities Inc. at 270 Park Avenue, New York, New
York 10017, attention of Ken Lang, Managing Director, with a copy to Debevoise &
Plimpton LLP, 919 Third Avenue, New York, New York 10022, attention of Michael
W. Blair and Steven J. Slutzky; and notices to the Ventas Entities shall be
directed to Ventas at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky
40223, attention of T. Richard Riney, General Counsel, with a copy to Willkie
Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, attention of
Thomas M. Cerabino and Leslie M. Mazza.

 

30



--------------------------------------------------------------------------------

SECTION 13. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers and the Ventas Entities and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Ventas Entities and their respective successors and
the controlling persons and officers and directors referred to in Sections 6 and
7 and their heirs and legal representatives, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Ventas Entities and their respective successors, and said controlling persons
and officers and directors and their heirs and legal representatives, and for
the benefit of no other person, firm or corporation. No purchaser of Original
Notes from the Initial Purchasers shall be deemed to be a successor by reason
merely of such purchase.

 

SECTION 14. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 15. Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the jurisdiction of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

SECTION 16. Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to Ventas a counterpart hereof, whereupon this
instrument, along with all counterparts (including via facsimile), will become a
binding agreement between the Initial Purchasers and the Ventas Entities in
accordance with its terms.

 

Very truly yours, VENTAS, INC. By  

/s/ T. Richard Riney

--------------------------------------------------------------------------------

    Name:   T. Richard Riney     Title:   Executive Vice President VENTAS
REALTY, LIMITED PARTNERSHIP By:   Ventas, Inc., its General Partner By  

/s/ T. Richard Riney

--------------------------------------------------------------------------------

    Name:   T. Richard Riney     Title:   Executive Vice President VENTAS
CAPITAL CORPORATION By  

/s/ T. Richard Riney

--------------------------------------------------------------------------------

    Name:   T. Richard Riney     Title:   Executive Vice President VENTAS LP
REALTY, LLC By:   Ventas, Inc., its sole member By  

/s/ T. Richard Riney

--------------------------------------------------------------------------------

    Name:   T. Richard Riney     Title:   Executive Vice President



--------------------------------------------------------------------------------

Accepted: J.P. MORGAN SECURITIES INC. For itself and on behalf of the several
Initial Purchasers. By:  

/s/ Kenneth A. Lang

--------------------------------------------------------------------------------

    Authorized Signatory